        Case 1:20-cv-03120-RMP      ECF No. 6    filed 10/06/20   PageID.12 Page 1 of 2




1
                                                                              FILED IN THE

2
                                                                          U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF WASHINGTON




3                                                                    Oct 06, 2020
                                                                         SEAN F. MCAVOY, CLERK


4

5                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
6

7     BRETT WYATT NEAL,
                                                    NO: 1:20-CV-3120-RMP
8                                Plaintiff,
                                                    ORDER DISMISSING ACTION FOR
9           v.                                      FAILURE TO COMPLY WITH
                                                    FILING FEE REQUIREMENTS
10    JAY INSLEE, STATE OF
      WASHINGTON, COUNTY OF
11    YAKIMA, DISTRICT
      ATTORNEY’S OFFICE and JOSEPH
12    BRUSIE,

13                               Defendants.

14

15         By Order filed September 11, 2020, the Court directed Plaintiff to submit a

16   certified copy of his six-month inmate trust account statement (or institutional

17   equivalent) for the period immediately preceding August 20, 2020, within 21 days of

18   the date of that Order. ECF No. 5. In the alternative, Plaintiff was advised he could

19   pay the full $400.00 filing fee. Id. Plaintiff was cautioned that his failure to do so

20   would result in the dismissal of this case. Id. Plaintiff has neither paid the filing fee

21   nor submitted his six-month inmate trust account statement (or institutional

     ORDER DISMISSING ACTION FOR FAILURE TO COMPLY WITH FILING
     FEE REQUIREMENTS -- 1
        Case 1:20-cv-03120-RMP      ECF No. 6    filed 10/06/20   PageID.13 Page 2 of 2




1    equivalent) by the due date of October 2, 2020.

2           Parties filing actions in the United States District Court are required to pay

3    filing fees. 28 U.S.C. § 1914(a). An action may proceed without the immediate

4    payment of a filing fee only upon granting of in forma pauperis status. See 28

5    U.S.C. § 1915. Failure to pay the statutory filing fee will result in dismissal of

6    these actions without prejudice. See Olivares v. Marshall, 59 F.3d 109, 112 (9th

7    Cir. 1995) (district court has authority to dismiss without prejudice prisoner

8    complaint for failure to pay partial filing fee); In re Perroton, 958 F.2d 889, 890

9    (9th Cir. 1992) (affirming dismissal of appeal of pro se litigant for failure to pay

10   required filing fees).

11          Accordingly, IT IS ORDERED that this action is DISMISSED

12   WITHOUT PREJUDICE for failing to pay the filing fee under 28 U.S.C. §

13   1914(a) or comply with 28 U.S.C. § 1915(a).

14          IT IS SO ORDERED. The District Court Clerk is directed to enter this

15   Order, enter judgment, forward copies to Plaintiff at the address provided, and

16   close the file in this case.

17          DATED October 6, 2020.

18                                               s/ Rosanna Malouf Peterson
                                              ROSANNA MALOUF PETERSON
19                                               United States District Judge

20

21

     ORDER DISMISSING ACTION FOR FAILURE TO COMPLY WITH FILING
     FEE REQUIREMENTS -- 2
